Citation Nr: 1829796	
Decision Date: 08/20/18    Archive Date: 08/30/18

DOCKET NO.  15-39 275	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky 


THE ISSUES

1. Entitlement to service connection for tinnitus.
 
2. Entitlement to a total disability rating based on individual unemployability.
 

REPRESENTATION

Veteran Represented by:  Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran, requested to withdraw his appeals regarding entitlement to service connection for tinnitus, and entitlement to a total disability rating based on individual unemployability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the issue of entitlement to service connection for tinnitus by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

2. The criteria for withdrawal of an appeal of the issue of entitlement to a total disability rating based on individual unemployability by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  In the present case, the appellant submitted a written statement in support of claim in April 2017 withdrawing his appeal of the issues of entitlement to service connection for tinnitus, and entitlement to a total disability rating based on individual unemployability.  

As the Veteran has submitted a written statement prior to the issuance of a final decision by the Board, his withdrawal of the appeals is effective and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals